Filed 6/30/22 P. v. Hernandez CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR




THE PEOPLE,                                                                  B315487

           Plaintiff and Respondent,                                         (Los Angeles County
                                                                             Super. Ct. No. NA117087)
           v.

SERGIO HERNANDEZ,

           Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Debra A. Cole, Judge. Affirmed as
modified.
     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Noah P. Hill and Steven E.
Mercer, Deputy Attorneys General, for Plaintiff and
Respondent.
        _________________________________________

                      INTRODUCTION
      Assembly Bill No. 1950 (2019-2020 Reg. Sess.) (AB
1950), effective January 1, 2021, amended Penal Code
section 1203.1 to limit the maximum probation term for
felony offenses to two years (with exceptions not at issue
     1
here). In May 2021, appellant Sergio Hernandez was
charged with one felony count of dissuading a witness by
force or threat, to which he pled no contest. Pursuant to a
plea agreement, he was placed on probation for three years.
On appellant’s appeal from the order granting probation, the
parties agree appellant is entitled under AB 1950 to have
the duration of his probation term reduced from three to two
years. We concur. We reject the Attorney General’s request
that we remand for a resentencing hearing. Instead, we
affirm the judgment as modified by reducing the term of
probation to two years, and direct the trial court to amend
the minute order granting probation to reflect the two-year
term.


1
     Undesignated statutory references are to the Penal Code.




                              2
                       BACKGROUND
     In May 2021, appellant was charged with, inter alia,
one count of dissuading a witness by force or threat (§ 136.1,
subd. (c)(1)) (count two). In July 2021, appellant pled no
contest to count two, pursuant to a plea deal under which he
                                                   2
agreed to be placed on probation for three years. In August
2021, the court dismissed all other counts, suspended
imposition of sentence on count two, and placed appellant on
                        3
three years’ probation. Appellant timely appealed.

                       DISCUSSION
      As amended by AB 1950, section 1203.1 provides that
in an order granting probation, the court may suspend the
imposition or execution of the sentence, and may direct that
the suspension may continue for a period of time “not
exceeding two years.” (§ 1203.1, subd. (a).) The two-year
limitation does not apply to certain offenses not at issue
here. (See § 1203.1, subd. (m).) We agree with the parties
that because appellant’s three-year probation term exceeds
2
      The same plea deal resolved a separate case irrelevant to
this appeal, in which appellant pled no contest to a charge of
possession of a firearm as a felon, and was placed on probation
for two years.
3
      The prosecutor erroneously assured the court the three-
year probation term provided for in the plea agreement was
permissible, without discussion of the two-year limitation
imposed by section 1203.1, subdivision (a), as amended by AB
1950.




                                3
the maximum two-year term set by section 1203.1, appellant
is entitled to have the term’s duration reduced to two years.
        As the Attorney General observes, our Supreme Court
has granted review on the issues whether AB 1950 applies
retroactively and, if so, whether the remand procedure of
People v. Stamps (2020) 9 Cal.5th 685 (Stamps) applies.
(People v. Prudholme, S271057, Supreme Court Mins.,
Dec. 22, 2021.) Those issues are not presented here, because
AB 1950 went into effect before appellant committed his
offense of conviction, and because the Attorney General does
not request remand under the Stamps procedure, which
would permit the prosecution to withdraw its assent to the
plea agreement and the trial court to withdraw its approval
thereof. (See Stamps, at 707-708.) Instead, the Attorney
General requests that we remand for a resentencing hearing,
arguing remand is “preferable” to modification of the
judgment on appeal because remand will permit the trial
court to “adjust, modify, or strike probation terms prior to
termination,” and to make “a necessary determination of the
status of the probation at the time of termination.”
      We reject the Attorney General’s request that we
remand for a resentencing hearing. Termination of
probation is not at issue, because appellant’s reduced, two-
year probation term will not expire until August 2023 at the
earliest. Regardless of whether we order the trial court to
hold a resentencing hearing, the court will have authority to
determine the status of probation at the time of termination,
and to modify or strike probation terms before then. (See




                             4
People v. Flores (2022) 77 Cal.App.5th 420, 453 (Flores)
[applying AB 1950 on appeal to reduce defendant’s probation
term on misdemeanor to one year, observing reduction on
appeal “w[ould] not deprive the trial court of its authority to
determine whether defendant successfully completed
probation or whether he ha[d] met the requirements for
expungement . . . in the event he applie[d] for such relief”],
review granted June 22, 2022, S274561.) We conclude
remand for a resentencing hearing “would be an idle act
wasteful of judicial resources . . . .”4 (Ibid.)
       We are not persuaded otherwise by the Attorney
General’s cited cases. In most, the parties agreed to remand,
and the appellate courts accepted their agreement without
discussing the alternative of applying AB 1950 on appeal.
(See People v. Butler (2022) 75 Cal.App.5th 216, 221; People
v. Czirban (2021) 67 Cal.App.5th 1073, 1095; People v. Lord
(2021) 64 Cal.App.5th 241, 246; People v. Sims (2021) 59
Cal.App.5th 943, 947.) In the final case cited by the
Attorney General, the appellate court remanded under the
Stamps procedure, in order to allow the prosecution and the
trial court an opportunity to withdraw from the plea
agreement. (People v. Scarano (2022) 74 Cal.App.5th 993,
1000, 1003.) Here, as noted, the Attorney General does not
argue we should remand under the Stamps procedure. In

4     In granting review in Flores, our Supreme Court deferred
further action pending consideration of People v. Prudholme,
supra, S271057. (People v. Flores (June 22, 2022, No. S274561)
2022 Cal. LEXIS 3527.)




                               5
any event, the Stamps procedure was rejected in the context
of AB 1950 -- for reasons we find persuasive -- in Flores,
supra, 77 Cal.App.5th at 446-449, rev.gr. and People v.
Stewart (2021) 62 Cal.App.5th 1065, 1074-1079, review
granted Jun 30, 2021, and cause transferred April 20, 2022,
          5
S268787. In sum, we conclude remand is unwarranted
under the circumstances of this case.




5
      In its order transferring Stewart for reconsideration in light
of new legislation concerning certain sentence enhancements, our
Supreme Court noted Stewart may be cited for potentially
persuasive value. (People v. Stewart, S268787, Supreme Court
Mins., Apr. 20, 2022.)




                                 6
                        DISPOSITION
      We modify the order granting probation by reducing
the term of probation to two years, and direct the trial court
to amend the minute order to reflect the two-year term. In
all other respects, we affirm the judgment.
 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                           MANELLA, P. J.




We concur:




COLLINS, J.




CURREY, J.




                               7